COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Carl Andrew Clark v. The State of Texas

Appellate case number:      01-17-00754-CR and
                            01-17-00756-CR

Trial court case number:    CR2012-224 and
                            CR2013-178

Trial court:                207th District Court of Comal County

       The Clerk of the Court has examined the clerk’s record filed in each appeal and
found that the clerk’s record does not include a copy of the trial court’s certification of
appellant’s right of appeal following the Judgment Revoking Community Supervision in
each proceeding. See TEX. R. APP. P. 25.2(a)(2), 34.5(a)(12), 37.1. An appeal must be
dismissed if a certification showing that the defendant has the right of appeal has not
been made part of the record. TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610,
613 (Tex. Crim. App. 2005). However, the Texas Rules of Appellate Procedure permit
amendment to correct a defect or omission in a certification. See TEX. R. APP. P. 25.2(f),
34.5(c)(2), 37.1, 44.4.

       Accordingly, we abate the appeal and remand the case to the trial court for further
proceedings. We direct the trial court to prepare and execute a Certification of
Appellant’s Right to Appeal that complies with Texas Rule of Appellate Procedure
25.2(d). The trial court clerk is directed to file a supplemental clerk’s record containing
the certification of appellant’s right of appeal, no later than 30 days from the date of this
order. See TEX. R. APP. P. 34.5(c)(2).

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed with the Clerk of this Court.
      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court


Date: October 31, 2017